Per Curiam,
Relator presented a petition for a mandamus to be. directed to the county treasurer to issue to him a license to sell liquor at retail, etc. The prayer of the petition was refused, and the errors assigned to the refusal appear to be based on the provisions of the mandamus Act of June 8, 1898, P. L. 345, which appellant urges are mandatory on the court to issue the writ, “ if such petition presents the substance of a case for mandamus.”
The petition, however, did not present a case for mandamus, inasmuch as it sets forth the right claimed as based exclusively on petitioner’s compliance with the terms of the Act of April 3, 1872, P. L. 843. The court was entitled to take judicial notice that the granting of licenses is now regulated by the Act of May 13, 1887, P. L. 108, compliance with the requirements of which was not alleged.
Appeal dismissed with costs.